ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of--                                )
                                               )
    Advanced Systems Technology                )       ASBCA No. 61441
     Management Inc.                           )
                                               )
    Under Contract No. NOOl 78-05-D-4165 et al.)

    APPEARANCES FOR THE APPELLANT:                     Stephen J. McBrady, Esq.
                                                       Skye Mathieson, Esq.
                                                        Crowell & Moring LLP
                                                        Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Samuel W. Morris, Esq.
                                                        Trial Attorney
                                                        Defense Contract Management Agency
                                                        Chantilly, VA

                                   ORDER OF DISMISSAL

          The dispute has been settled. The appeal is dismissed with prejudice.

          Dated: August 1, 2019


                                                    RICHARD SHACKLEFORD
                                                    Administrative Judge
                                                    Vice Chairman
                                                    Armed Services Board
                                                    of Contract Appeals

          I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 61441, Appeal of Advanced Systems
    Technology Management Inc., rendered in conformance with the Board's Charter.

          Dated:


                                                    PAULLA K. GATES-LEWIS
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals
t
I